Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gary, J.), rendered December 4, 1998, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Silverman, J.), of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the arresting officer’s unrefuted testimony sufficiently established the contents of the undercover officer’s radio transmission (see, People v Dodt, 61 NY2d 408, 415-416; People v Brown, 238 AD2d 204; People v Rose, 202 AD2d 189), and we are satisfied that he possessed probable cause to arrest the defendant (see, People v Rodriguez, 208 AD2d 570; People v Rose, supra). Accordingly, the hearing court properly denied that branch of the defendant’s omnibus motion which was to suppress physical evidence.
The defendant’s remaining contention is unpreserved for appellate review, and, in any event, without merit. Ritter, J. P., Santucci, Altman and Schmidt, JJ., concur.